Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In the correspondence filed on 10/31/2022, claims 1, 13, and 23 have been amended. Claims 1, 3, 5-6, 9, 13, 15, 17-18, and 22-24 are pending.

Response to Arguments
Regarding the rejection under 35 U.S.C. 103, applicant’s arguments, see page 7 - page 13 (all), filed 10/31/2022, with respect to claims 1, 3, 5-6, 9, 13, 15, 17-18, and 22-24 have been fully considered. Applicant argued that the cited references do not teach or suggest "wherein the participant information includes a participant role, a participant identifier, a participant identifier feature, and a participant role feature, the participant identifier feature is a structural feature of the participant identifier and/or a content feature of the participant identifier and the participant role feature is a feature owned by the participant role: wherein the participants are different from the subscriber, the subscription servicing apparatus, and the notified party", as recited in amended claims 1, 13 and 23. Examiner agrees. Therefore, the rejection has been withdrawn. Upon further search, no better prior art has been uncovered that would teach all the claimed elements. Therefore, no new grounds of prior art rejection are made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 3, 5-6, 9, 13, 15, 17-18, and 22-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, this claim contains two steps: determining an event notification criterion and determining whether participant information of the participants satisfies the event notification criterion. The second step further defines to include sub-steps of counting a number of participants and determining whether the number of participants satisfies the event notification criterion, where if the number of participants is satisfactory, then the participant information is satisfactory as well. While these sub-steps count a number of participants having the participant information, there is nothing in the claim that would explain how the participant information is utilized in such “counting” or if the participant information is utilized at all in the counting process. Therefore, further defining what participant information includes, as in the first “wherein” clause, renders the claim ambiguous because it is unclear how including all of the elements in the first “wherein” clause, including newly added elements, is utilized in counting the number of participants and/or determining that the participant information satisfies the event notification criterion. As currently claimed, all the elements of the first “wherein” clause appear to be a mere non-functional descriptive material. 
In the second “wherein” clause, it is unclear what is being meant by “different”. In particular, it is unclear whether the subscriber, the subscription servicing apparatus, and the notified party are different in shape, size, processing power, or any other criteria for differentiating. Applicants are advised to amend the claim to read “are all different entities” or “are all different devices” to be consistent with Figure 1, which Applicants appear to refer to. 
In the second step of determining it is unclear whether “a notified party” is the same “notified party” as in the preamble since preamble must be accorded patentable weight in this claim because there are elements such as “the participants” that refer back to the preamble.
Claims 13 and 23 are rejected for the same reasons as claim 1.
Claims 3, 5-6, 9, 15, 17-18, 22 and 24 are rejected for depending on a rejected base independent claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        

/OLEG SURVILLO/Primary Examiner, Art Unit 2442